Citation Nr: 0513661	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-00 648	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  The appellant is the veteran's son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that the appellant was not entitled to receipt of 
DEA benefits.


REMAND

The appellant submitted a claim for entitlement to DEA 
benefits in June 2003.  He enclosed a copy of a partial 
rating decision pertaining to his father, the veteran, dated 
in May 2003.  The rating decision noted that the veteran was 
granted service connection for squamous cell carcinoma of the 
right vocal cord.  The veteran was assigned a 100 percent 
disability rating effective from December 2002.

The RO denied the appellant's claim in July 2003.  The basis 
for the denial was that the veteran's 100 percent disability 
rating had not been found to be permanent and total.  The 
appellant submitted his notice of disagreement (NOD) with 
that decision.  He asserted that the veteran had been found 
permanently and totally disabled.

The Board notes that the record contains a copy of a NOD 
submitted by the veteran, expressing his disagreement with a 
denial of DEA benefits.  The veteran referenced a July 11, 
2003, letter from the RO in Los Angeles, California, as the 
basis for his submission.  A statement of the case was sent 
to the appellant.

Associated with the claims file is a VA generated Chapter 35 
Eligibility Information Exchange between the Los Angeles RO 
and the Muskogee RO, dated October 9, 2003.  The exchange 
indicates a confirmation that the veteran was not rated as 
permanently and totally disabled at that time.

The veteran later submitted a VA Form 9, ostensibly as a 
substantive appeal, in November 2003.  The veteran indicated 
that he wanted to appear at a Board hearing held at the RO.  
The veteran also reported that he had spoken with an employee 
at the Los Angeles RO who had told him he was permanently and 
totally disabled.  

The Muskogee RO wrote to the appellant and informed him that 
the VA Form 9 submitted by the veteran could not serve as his 
substantive appeal unless he also signed it.  The appellant 
was also given the choice of submitting his own VA Form 9, 
which he did in December 2003.  On this Form 9, the appellant 
indicated that he wanted to appear at a Board hearing held at 
the RO by checking the appropriate block on the form; 
however, he wrote in block #10 that "I would like to present 
my case with my father in person to our local VA hearing 
officer."

Associated with the claims file is a letter from the Los 
Angeles RO that is addressed to both the appellant and the 
veteran.  The letter was dated in May 2004, and advised both 
recipients that a Board hearing had been scheduled for 
"August 11, 2003" [sic].  

The veteran submitted a statement on a VA Form 21-4138, dated 
August 11, 2004.  The veteran said that he had elected not to 
appear at his August 11, 2004, Travel Board hearing.  He also 
said that he requested that the appellant's claim for 
entitlement to DEA benefits be withdrawn.  The appellant did 
not sign the statement.  

There is no indication in the education file as to whether 
the appellant appeared for the hearing.  There is no 
annotation of his attendance on the hearing notice letter or 
hearing worksheet prepared by a Board member in preparation 
for the hearing.  The Board notes that the hearing worksheet 
did indicate that the veteran was represented by Disabled 
American Veterans - a fact not indicated in the education 
file at any previous time.  

There is no written confirmation in the education file that 
the appellant wanted to withdraw his request for a hearing.  
The Board notes that while the appellant checked the block 
for a Board hearing on his VA Form 9 submitted in December 
2003, the appellant further commented that he wanted to 
appear at a hearing before the local VA officer.  Given that 
the veteran submitted a written withdrawal of any appeal 
initiated by him, but there is no comment in the record 
regarding the appellant and his hearing request, further 
action should be taken to comply with the appellant's wishes.

The Board notes that the August 2004 statement from the 
veteran purporting to withdraw the appellant's appeal is not 
valid as to the appellant.  (It does not appear from the 
available record that the appellant has authorized the 
veteran to act in his behalf.)

The Board further notes that the Veterans Appeals Control and 
Locator System (VACOLS) reflects that the veteran submitted 
his own NOD in regard to a May 2003 rating decision by the 
Los Angeles RO that denied entitlement to eligibility for DEA 
benefits.  He also apparently submitted a NOD in response to 
a denial of entitlement to service connection for post-
traumatic stress disorder (PTSD).  Entries in VACOLS further 
reflect that the veteran withdrew his appeal in regard to 
those two issues in February 2005.  The VACOLS entries do not 
show that the veteran ever perfected an appeal of either 
issue as no statement of the case was issued.  

Further, it is not clear whether the appellant has been 
represented in his appeal.  His father was apparently 
represented by Disabled American Veterans, as discussed 
above.  The fact that the veteran had an appeal in process at 
the same time as the appellant for a similar issue may have 
resulted in some confusion as to the status of issues, 
representation, and hearing requests.  In light of the 
uncertainties presented, and because the veteran's withdraw 
does not affect the appellant's claim, the appellant's claim 
must be remanded for further development.  

Accordingly, the appellant's case is REMANDED to the Muskogee 
RO for the following action:

1.  The RO should conduct another 
verification of the veteran's disability 
status to determine if he has been 
adjudicated as permanently and totally 
disabled as a result of service-connected 
disability(ies).  The appellant should be 
informed of the RO's finding by way of a 
supplemental statement of the case.

2.  The RO must verify whether the 
appellant is represented in his case.  If 
so, evidence of such representation 
should be made part of the education file 
and the appropriate notices and 
opportunity for comments be provided to 
the representative.

3.  The RO should contact the appellant 
and ask that he clarify his intentions 
regarding his desire to appear at any 
hearing(s).  (The appellant should be 
asked if he desires a Board hearing at 
the RO or a hearing at the RO conducted 
by a RO hearing officer.)  If the 
appellant elects to have a hearing, the 
appropriate hearing should be scheduled 
and the appellant, and any duly appointed 
representative, should be provided with 
notice of the hearing date.  

After the appellant has been given opportunity to respond to 
the supplemental statement of the case and appear at any 
requested hearing, the case should be returned to the Board 
for further appellate review, if in order.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the appellant until he 
is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

